 Case 1:18-cv-01309-JTN-RSK ECF No. 22 filed 06/19/20 PageID.602 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 AMANDA DAVIS,

        Plaintiff,
                                                                  Case No. 1:18-cv-1309
 v.
                                                                  HON. JANET T. NEFF
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ________________________________/

              ORDER APPROVING REPORT AND RECOMMENDATION

       This is a civil action filed pursuant to 42 U.S.C. § 405(g). Plaintiff filed an Unopposed

Petition for Attorney Fees Under the Equal Access to Justice Act (ECF No. 19). The matter was

referred to the Magistrate Judge, who issued a Report and Recommendation on June 4, 2020,

recommending that this Court grant in part the motion. The Report and Recommendation was

duly served on the parties. No objections have been filed pursuant to 28 U.S.C. § 636(b)(1)(C).

Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 21) is APPROVED and ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED that the Unopposed Petition for Attorney Fees Under the

Equal Access to Justice Act (ECF No. 19) is GRANTED IN PART for the reasons stated in the

Report and Recommendation.

       IT IS FURTHER ORDERED that Defendant shall pay Plaintiff attorney fees in the

amount of five thousand, two hundred fifty dollars ($5,250.00).



Dated: June 19, 2020                                         /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
